 1   ROGERS JOSEPH O’DONNELL
     John G. Heller (State Bar No. 129901)
 2   jheller@rjo.com
     Joshua M. Deitz (State Bar No. 267454)
 3   jdeitz@rjo.com
     311 California Street, 10th Fl.
 4   San Francisco, California 94104
     Telephone: 415.956.2828
 5   Facsimile: 415.956.6457
 6
     Attorneys for Plaintiff
 7   ASHBRITT INC.
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
12   ASHBRITT INC., a Florida Corporation,              Case No.: 3:20-cv-04612
13                         Plaintiff,                   SECOND AMENDED COMPLAINT FOR
                                                        DAMAGES AND EQUITABLE RELIEF
14          v.
15   MARK GHILARDUCCI, Individually and
     as Director of the California Governor’s
16   Office of Emergency Services; KEN                  JURY TRIAL DEMANDED
     DAROSA, Individually and as Acting
17   Director of the California Department of
     Resources Recycling and Recovery,
18
                           Defendants.
19
20
                                            INTRODUCTION
21
                   1.      When AshBritt Inc.’s chairman Randy Perkins openly criticized the
22
     State of California’s wasteful disaster relief spending practices in 2015, he received a startling
23
     rebuke. As long as he was the Director of the Office of Emergency Services, Mark
24
     Ghilarducci warned, AshBritt would never work in California.
25
                   2.      Five years later, after Perkins has continued to speak out and AshBritt
26
     has challenged in court its exclusion from government projects, Ghilarducci has made good
27
     on the threat. At his instigation or with his approval, OES has directed CalRecycle to issue a
28
     solicitation on a state project to remove trees charred by the Butte County Camp Fire that
                                                                                                 Page 1
      CASE NO: 3:20-cv-04612            SECOND AMENDED COMPLAINT
                                                                                            13725520767.2
 1   includes a “California Only Restriction,” limiting bidders to those entities that are based in
 2   California or can satisfy strict standards showing a connection to the state. AshBritt,
 3   otherwise qualified and experienced, is ineligible.
 4                  3.      The “California Only Restriction” was imposed to ensure that AshBritt
 5   could not bid on the Camp Fire clean-up contract, and this was done to retaliate against it
 6   because its representative spoke out on issues of governmental waste and inefficiency and
 7   because it challenged in court the rejection of its bids on other projects. This retaliation
 8   violates the First Amendment of the Unites States Constitution, entitling AshBritt to relief
 9   under 42 U.S.C. section 1983.
10                  4.      Seeking to establish a legitimate justification for the “California Only
11   Restriction,” the governmental entities under defendants’ control argue that the restriction is
12   authorized by a November 2018 proclamation by former Governor Jerry Brown suspending
13   California’s competitive bidding requirements “to the extent necessary for expediting the
14   removal and cleanup of debris from the wildfires[.]” That purported justification fails
15   because at this point, nearly two years after the proclamation, emergency circumstances no
16   longer exist to justify the departure from established California prohibiting provisions in
17   government solicitations that have the effect of suppressing competition. As CalRecyle has
18   publicly acknowledged, the removal and cleanup and debris referenced in Governor Brown’s
19   proclamation had been completed by November 2019.
20                                                 PARTIES
21                  5.      AshBritt Inc. (“AshBritt”) is a Florida Corporation with its principal
22   place of business in Deerfield Beach, Florida, engaged in the business of disaster recovery
23   and response services.
24                  6.      Defendant Mark Ghilarducci is the Director of the California
25   Governor’s Office of Emergency Services (“OES”). On information and belief, Ghilarducci
26   exercised control and has authority over the terms and provisions of the government contract
27   solicitation that is the subject of this action.
28                  7.      Defendant Ken DaRosa is the Acting Director of the California

                                                                                                    Page 2
      CASE NO: 3:20-cv-04612            SECOND AMENDED COMPLAINT
                                                                                             13725520767.2
 1   Department of Resources Recycling and Recovery (“CalRecycle”). On information and
 2   belief, DaRosa had responsibility for developing or approving the government contract
 3   solicitation that is the subject of this action, and has authority over its terms and provisions.
 4                  8.     Plaintiffs are informed and believe that in taking the actions alleged in
 5   this complaint, each of the defendants was at all times acting as the actual and ostensible
 6   agent of each of the other defendants, with knowledge of, and on the instructions of each
 7   other defendant, and within the scope of his or her authority.
 8                                   JURISDICTION AND VENUE
 9                  9.     This is a civil action seeking damages, declaratory and injunctive relief
10   against defendants for the commission of acts, under color of state law, that deprived AshBritt
11   of rights secured under the Constitution and laws of the United States. The Court has
12   jurisdiction over these claims pursuant to 28 U.S.C. section 1343(a)(3) and (a)(4), 28 U.S.C.
13   section 1331(a), and 42 U.S.C. section 1983. This Court also has jurisdiction based on the
14   diversity of the parties pursuant to 28 U.S.C.§ 1332(a) because there is a complete diversity
15   of citizenship between the plaintiff and each of the defendants and the amount in controversy
16   exceeds $75,000.
17                  10.    Venue in this Court is proper pursuant to California Code of Civil
18   Procedure section 401.
19                                     GENERAL ALLEGATIONS
20                  11.    On May 20, 2020, CalRecycle issued an invitation for bids for work on
21   a project entitled “Tree Removal Services for the Camp Fire in Butte County,” DRR 19067.
22   This invitation for bids is sometimes referred to in this complaint as the “Solicitation” or the
23   “IFB,” and the tree removal project is referred to as the “Project.”
24                  12.    CalRecycle issued the Solicitation after having been tasked by OES to
25   manage the removal, transport, and disposition of certain fire-related trees from properties
26   affected by the 2018 Camp Fire in the Town of Paradise and Butte County. The deadline for
27   entities to bid on the work was July 20, 2020.
28                  13.    The Solicitation seeks to exclude non-California entities from bidding

                                                                                                   Page 3
      CASE NO: 3:20-cv-04612          SECOND AMENDED COMPLAINT
                                                                                              13725520767.2
 1   on the Project. It states that to “encourage the economic recovery and well-being of the
 2   residents of an area where a disaster or state of emergency has been declared, CalRecycle
 3   encourages local and California-based contractors to bid on this IFB.” Under the provision
 4   entitled “California Only Restriction,” the Solicitation limits eligibility to a “business or
 5   corporation whose principal office is located in California, and the owners, or officers if the
 6   entity is a corporation, are domiciled in California,” or a “business or corporation that has a
 7   major office or manufacturing facility located in California and that has been licensed by the
 8   state on a continuous basis to conduct business within the state and has continuously
 9   employed California residents for work within the state during the three years prior to
10   submitting a bid or proposal for a state contract.” This restriction on eligibility applies to any
11   entity that bids as a prime contractor, that performs work as a subcontractor and that is a
12   member of a joint venture that seeks to perform Project works as either a prime or
13   subcontractor.
14                    14.   AshBritt is qualified and experienced in the disaster relief and removal
15   services that will be performed in the project. It would have submitted a bid, sought to
16   perform work on the contract, and performed such work, had it not been ineligible under the
17   “California Only Restriction.”
18                    15.   AshBritt and other prospective bidders have challenged the “California
19   Only Restriction” by questioning its validity in inquiries to CalRecycle, including on the
20   ground that it violates California procurement law that prohibits anti-competitive
21   solicitations. CalRecycle has responded by invoking an emergency proclamation and
22   executive order issued by then-California Governor Brown as to the Camp Fire that
23   suspended the application of such law “only to the extent necessary for expediting the
24   removal and cleanup of debris from the wildfires[.]” But as confirmed in one of
25   CalRecycle’s public announcements, this “removal and cleanup of debris” was completed by
26   no later than November 2019.
27                    16.   The “California Only Restriction” was included in the Solicitation at the
28   direction or acquiescence of Ghilarducci and DaRosa for the express purpose of excluding

                                                                                                     Page 4
      CASE NO: 3:20-cv-04612          SECOND AMENDED COMPLAINT
                                                                                              13725520767.2
 1   AshBritt, in retaliation for expressive and petitioning activity by AshBritt and its Chairman of
 2   the Board, Randy Perkins, on matters of public interest, as detailed below.
 3                  17.     In the fall of 2015, AshBritt was engaged by Lake County to perform
 4   cleanup services related to the Butte Fire, at the same time that related work was being
 5   performed by other contractors hired by the State. On a conference call with Ghilarducci and
 6   Diana Dooley, the Chief of Staff to then-Governor Jerry Brown, Perkins pointedly criticized
 7   the wasteful and inefficient basis on which the State was paying its contractors. Ghilarducci
 8   took offense at Perkins’s critique, and the call became heated, forcing Dooley to intervene. In
 9   a subsequent phone conversation with Perkins, Ghilarducci made it clear that Perkins and his
10   company would pay a price for speaking out. “As long as I am Director,” he said or in words
11   to that effect, “you’ll not work in the State.”
12                  18.     Since then, AshBritt has bid on recovery and debris removal projects
13   managed by CalRecycle, and has been rejected on each occasion. It has availed itself of the
14   judicial process by protesting these awards, including accusing CalRecycle of making last-
15   minute changes to the bid process that allowed the winning bidder to use knowledge it had
16   obtained in a separate project to submit a bid that appeared lower, but which would ultimately
17   be more costly to the State and its taxpayers. AshBritt’s Chairman Perkins was quoted in the
18   press as saying that the State and successful bidder had “gamed one line item (so that) the
19   cheap bid becomes the most expensive item. . . . These contracts are going to double in size.”
20                                     FIRST CAUSE OF ACTION
21                          (Violation of Civil Rights Under 42 U.S.C. § 1983)
22                        (Against All Defendants in Their Individual Capacities)
23                  19.     AshBritt incorporates and realleges each and every allegation contained
24   in the preceding paragraphs as if set forth fully herein.
25                  20.     AshBritt, directly and through its designated representative, has
26   engaged in expressive and petitioning activity protected by the First Amendment of the
27   United States Constitution, including public comments critical of CalRecycle—and OES by
28   implication—for failing to carry out obligations owed to the State and its citizens.

                                                                                                 Page 5
      CASE NO: 3:20-cv-04612          SECOND AMENDED COMPLAINT
                                                                                            13725520767.2
 1                  21.    Ghilarducci and DaRosa have taken adverse action against AshBritt by
 2   excluding it from eligibility for work on the Project by including the “California Only
 3   Restriction” in the Solicitation.
 4                  22.    The expressive and petitioning activity of AshBritt and its
 5   representatives is a substantial or motivating factor for the adverse action taken by
 6   Ghilarducci and DaRosa.
 7                  23.    As a direct and proximate result of defendants’ retaliation against
 8   AshBritt for expressive activity protected by the First Amendment, AshBritt has and will
 9   suffer financial loss in an amount to be determined but in excess of the jurisdictional
10   minimum of this court.
11                  24.    In carrying out these unconstitutional acts, and in implementing the
12   restriction in the Solicitation, defendants acted intentionally, recklessly, oppressively,
13   unjustifiably, and with gross and deliberate indifference to AshBritt’s constitutional rights,
14   justifying an award of punitive damages.
15                                   SECOND CAUSE OF ACTION
16                        (Declaratory Relief – 42 U.S.C. § 1983 and FRCP 57)
17                        (Against All Defendants in Their Official Capacities)
18                  25.    AshBritt incorporates and realleges each and every allegation contained
19   in the preceding paragraphs as if set forth fully herein.
20                  26.    Under established precedent, 42 U.S.C. § 1983 is a proper vehicle
21   through which to bring a declaratory judgment action. See Steffel v. Thompson, 415 U.S. 452,
22   454, 475 (1974). Under Federal Rules of Civil Procedure, Rule 57, the existence of other
23   potential remedies do “not preclude a declaratory judgment that is otherwise appropriate.”
24                  27.    There exists an actual, present and justiciable controversy between
25   plaintiffs and defendants concerning their rights and duties with respect to the “California
26   Only Restriction,” including whether the restriction constitutes an unconstitutional act of
27   retaliation based on the exercise of First Amendment rights. AshBritt contends that the
28   restriction was included to render it ineligible to bid on the Camp Fire contract because its

                                                                                                  Page 6
      CASE NO: 3:20-cv-04612             SECOND AMENDED COMPLAINT
                                                                                             13725520767.2
 1   representative had spoken out publicly on a matter of public concern and because AshBritt
 2   had exercised its right of petition to challenge the denial of its bids to perform work on other
 3   contracts. On information and belief, defendants deny these contentions, and claim that the
 4   restriction was authorized by then-Governor Brown’s November 2018 proclamation and
 5   included in the Solicitation for lawful and legitimate reasons.
 6                  28.     This controversy is ripe for judicial decision, and declaratory relief is
 7   necessary and appropriate so that the parties may know the legal rights and obligations that
 8   govern their present and future conduct.
 9                                    THIRD CAUSE OF ACTION
10     (Declaratory Relief – California Procurement Statutes and Decisional Law and FRCP 57)
11                         (Against All Defendants in Their Official Capacities)
12                  29.     AshBritt incorporates and realleges each and every allegation contained
13   in the preceding paragraphs as if set forth fully herein.
14                  30.     In their attempt to justify the validity of the “California Only
15   Restriction,” defendants and the entities for which they are responsible take the position that
16   the restriction is fully compliant with applicable California procurement law.
17                  31.     AshBritt disputes this position, relying in part on the following statutory
18   and decisional law:
19                          a.     California Public Contracts Code § 100 confirms the legislative
20                  objective of “provid[ing] all qualified bidders with a fair opportunity to enter
21                  the bidding process, thereby stimulating competition in a manner conducive to
22                  sound fiscal practices” and “eliminat[ing] favoritism, fraud, and corruption in
23                  the awarding of public contracts[.]”
24                          b.     Consistent with this objective, Public Contracts Code § 10335(a)
25                  requires competitive procurements for state contracts worth $5,000 or more.
26                          c.     State contract solicitations must provide for “full and fair
27                  competitive bidding” and may not include “restrictions tending to stifle
28                  competition.” Konica Bus. Machs. U. S. A. v. Regents of Univ. of Cal., 206

                                                                                                    Page 7
      CASE NO: 3:20-cv-04612          SECOND AMENDED COMPLAINT
                                                                                               13725520767.2
 1                 Cal. App. 3d 449, 456 (1988).
 2                        d.      California’s competitive bidding laws have “the purpose of
 3                 inviting competition, to guard against favoritism, improvidence, extravagance,
 4                 fraud and corruption, and to secure the best work or supplies at the lowest price
 5                 practicable … and should be so construed and administered as to accomplish
 6                 such purpose fairly and reasonably with sole reference to the public interest.”
 7                 Domar Electric, Inc. v. City of Los Angeles, 9 Cal. 4th 161, 173 (1994).
 8                 “Given this strong public policy, any exception to competitive bidding
 9                 requirements should be strictly construed.” Unite Here Local 30 v. Dep't of
10                 Parks & Recreation, 194 Cal. App. 4th 1200, 1209 (2011).
11                        e.      California’s “competitive bidding requirements ‘necessarily
12                 imply equal opportunities to all whose interests or inclinations may impel them
13                 to compete at the bidding.’” Domar Elec., Inc., 9 Cal. 4th at 173. A provision
14                 in a solicitation is improper where it has the “anticompetitive effect of
15                 excluding from the project, or denying equal opportunity to, any categories of
16                 potential bidders.” Associated Builders & Contractors, Inc. v. San Francisco
17                 Airports Com., 21 Cal. 4th 352, 366 (1999).
18                 32.    Defendants and the entities that they direct have not disputed the
19   applicability of these laws, but rely on the emergency orders issued regarding the Camp Fire
20   to justify this anti-competitive restriction on potential bidders. (See DRR19103 Addendum
21   No. 1, issued May 18, 2020) They rely on the Governor’s Proclamation of a State of
22   Emergency pertaining to the Camp Fire dated November 8, 2018, which states that
23   “[a]pplicable provisions of the Government Code and the Public Contract Code, including but
24   not limited to travel, advertising, and competitive bidding requirements, are suspended to the
25   extent necessary to address the effects of the Camp Fire.” Proclamation at ¶ 3.
26                 33.    AshBritt, in turn, disputes the validity of defendants’ position,
27   contending that the Proclamation, by its terms, suspends governing procurement law only “to
28   the extent necessary” to address the effects of the Camp Fire, which started on November 8,

                                                                                                   Page 8
      CASE NO: 3:20-cv-04612         SECOND AMENDED COMPLAINT
                                                                                              13725520767.2
 1   2018, and was fully contained on November 25, 2018. It maintains, among other things, that
 2   (a) the “California Only Restriction” does not serve any valid purpose or legitimate objective
 3   in carrying out tree removal services, (b) there is no basis for concluding that California-
 4   based entities can perform the work faster, more effectively or more efficiently, (c)
 5   California’s issuance of General Class A and License Timber Operator licenses to non-
 6   California companies that carry out this type of work invalidates any argument that
 7   California-based companies are more effective or efficient, and (d) defendants’ reliance on
 8   the November 2018 proclamation is undercut by CalRecycle’s public announcements that the
 9   “removal and cleanup of debris” of the Camp Fire was completed by November 2019.
10                  34.    On this basis, AshBritt contends that defendants’ purported reliance on
11   Governor Brown’s proclamation to validate the anti-competitive “California Only
12   Restriction” is untenable, their attempt to circumvent governing California law is not viable,
13   and this pretextual justification supports a finding that the restriction was motivated by
14   illegitimate objectives, including in substantial part an attempt to retaliate against AshBritt, an
15   out-of-state entity that had exercised speech and petition rights to challenge governmental
16   actions and decisions.
17                  35.    There therefore exists an actual, present and justiciable controversy
18   between plaintiffs and defendants concerning their rights and duties under California
19   procurement law with respect to the “California Only Restriction” in the Solicitation.
20                  36.    This controversy is ripe for judicial decision, and declaratory relief is
21   necessary and appropriate so that the parties may know the legal rights and obligations that
22   govern their present and future conduct.
23                  WHEREFORE, AshBritt prays for judgment against defendants, and each of
24   them as follows:
25                  a.     Awarding compensatory, nominal and punitive damages according to
26   proof as against each defendant, jointly and severally;
27                  b      Declaring that the acts and omissions described herein violated
28   AshBritt’s rights under the Constitution and laws of the United States and 42 U.S.C. § 1983;

                                                                                                    Page 9
      CASE NO: 3:20-cv-04612          SECOND AMENDED COMPLAINT
                                                                                             13725520767.2
 1                 c.     Declaring that the “California Only Restriction” violates California
 2   procurement law that prohibits anti-competitive solicitation provisions;
 3                 d.     Issuing an injunction prohibiting the Solicitation to proceed in its
 4   present form and on its current schedule, cancelling any contracts awarded, and directing that
 5   the infirm “California Only Restriction” be removed, so that entities presently disqualified
 6   under that Restriction, such as AshBritt, may submit bids and have them considered on their
 7   merits;
 8                 e.     Awarding attorney’s fees and costs; and
 9                 f.     Awarding such and other further relief as the Court deems appropriate.
10   Dated: October 15, 2020                     ROGERS JOSEPH O'DONNELL
11
12                                               By: ________________________
13                                                      John G. Heller
14                                                      Attorneys for Plaintiff
                                                        ASHBRITT INC.
15
16
17
                                  DEMAND FOR JURY TRIAL
18
                   Plaintiff AshBritt Inc. hereby demands a trial by jury on all issues so triable.
19
20   Dated: October 15, 2020                     ROGERS JOSEPH O'DONNELL
21
22                                               By: ________________________
23                                                      John G. Heller
24                                                      Attorneys for Plaintiff
                                                        ASHBRITT INC.
25
26
27
28

                                                                                                 Page 10
      CASE NO: 3:20-cv-04612         SECOND AMENDED COMPLAINT
                                                                                            13725520767.2
